UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4484
WILLIAM STEWART MONROE,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-01-435)

                      Submitted: April 24, 2003

                       Decided: May 2, 2003

  Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Harry L.
Hobgood, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                      UNITED STATES v. MONROE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   William Stewart Monroe pled guilty to distributing 13.1 grams of
crack in violation of 21 U.S.C. § 841(a), (b)(1)(B) (2000), and was
sentenced to a term of sixty months imprisonment. Monroe’s attorney
has filed a brief pursuant to Anders v. California, 386 U.S. 738
(1967), raising one issue, but asserting that, in his view, there are no
meritious issues for appeal. Monroe has been informed of his right to
file a pro se supplemental brief, but has not filed a brief. We affirm
the conviction and sentence.

   Although Monroe made no objection to the calculation of his
guideline range in the district court, on appeal Monroe’s counsel
questions whether the district court erred in imposing a sentence of
sixty months imprisonment. The district court’s decision to impose a
particular sentence within a correctly calculated guideline range is not
reviewable on appeal. United States v. Speed, 53 F.3d 643, 647 (4th
Cir. 1995). Moreover, in this case, the court imposed the mandatory
minimum sentence, which was the low point of the guideline range.

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm the conviction and
sentence. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move this court for leave to withdraw from representation. Counsel’s
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED